Citation Nr: 1543359	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for T7-8 discectomy and fusion, to include as secondary to service-connected L5-S1 spondylolisthesis with fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case currently resides with the VA RO in Salt Lake City, Utah.  The RO is the agency of original jurisdiction (AOJ).

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 videoconference hearing, which he accepted in lieu of a travel board hearing.  A transcript has been associated with the file.  

In July 2012, the Board remanded this matter to the AOJ to obtain a medical opinion, including an opinion as to whether the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  An examination and opinion were provided in August 2012 and the case was returned to the Board.  

The Board denied this appeal in a June 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the June 2014 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

As noted by the Parties themselves, the August 2012 VA examiner's opinion was that there was no medical evidence that the "two injuries were related in any way" and indicated that there was not a "causal relationship" between the Veteran's fusion at L5-S1 and is disc herniation of T7-8.  

Ultimately, the Parties directed that VA must obtain a new or supplemental VA medical opinion to address whether the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  

In May 2015, the Board remanded the case to the AOJ for additional development.  That development completed, the case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's T7-8 discectomy and fusion is not the result of a disease or injury incurred during active service and was not caused or aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's T7-8 discectomy and fusion have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015), 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his lumbar spine disability, for which he receives VA disability compensation benefits, contributed to his thoracic spine disability and therefore he is also entitled to VA disability compensation for his thoracic back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's claim and appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

During active service, the Veteran injured his lumbar spine and underwent a fusion of L5-S1 for spondylolisthesis.  Service connection has been effective for that disability since July 1984.  

August 1997 treatment records of Dr. "J.S." document that the Veteran injured his thoracic spine while lifting a computer monitor in August 1996.  MRI scan revealed a herniated thoracic disc at T7-8.  The Veteran subsequently filed a claim of entitlement to service connection for the thoracic back disability.  In a February 1998 statement, he speculated that the in-service lower back fusion may have contributed to the thoracic injury.  The AOJ initially denied service connection for the thoracic back disability in an August 1998 rating decision.  

In July 2006, the Veteran filed a claim to reopen the claim of entitlement to service connection for a T7-8 discectomy and fusion.  He has continued to assert that his service-connected lumbar spine disability contributed to his thoracic spine disability.  

The Board reopened the claim in July 2012.  

In October 2006 the Veteran was afforded a VA examination.  The examiner noted that available documentation appeared to show that the Veteran's T7-8 disc rupture was due to a separate injury.  The examiner could not comment on a nexus to the service-connected L5-S1 spondylolisthesis without resort to speculation.

In January 2010 the Veteran was afforded another VA examination.  The examiner noted that the T7-8 disc rupture was secondary to trauma that did not occur while the Veteran was on active duty.  The examiner did not provide analysis as to whether the service-connected L5-S1 spondylolisthesis with fusion either caused or aggravated the T7-8 disc rupture.  

This opinion tends to show that the Veteran's thoracic spine disability was not incurred during active service.  The opinion is consistent with all of the treatment records.  There is insufficient evidence to the contrary.  The Board thus finds that the Veteran's thoracic spine disability was not incurred in active service.  

As noted above, this issue was before the Board in July 2012.  At that time, the Board remanded for an additional VA examination.  The Board directed the examiner to provide an opinion as to whether the Veteran's present T7-8 discectomy with fusion is at least as likely as not caused by or aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  

In August 2012 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After physical examination, the examiner addressed section five of the standard preprinted examination report form - a Disability Benefits Questionnaire (DBQ).  That section was for a medical opinion for secondary service connection.  The examiner opined that the Veteran's "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner provided the following rationale:

Per review of the extensive documentation in regard to this Veteran's lumbar [L5-S1 spondylolisthesis with fusion] and thoracic [T7-8 discectomy with fusion] injuries and surgeries, it appears clear that the former was clearly related to a service connected injury, while the latter was a result of a subsequent injury (on the job) many years later.

There is no medical evidence present in the [claims] file or the Veteran's CPRS medical records that document or suggest that these two injuries were related in any way.  Although [the Veteran] reports having been advised that the disc herniation at T7-8 occurred as a result of having a fusion of the lumbar spine, I cannot find any documentation by a medical provider that verifies this statement.

In consultation with both a neurosurgeon and an orthopedic surgeon in regard to this case, it is the opinion of both providers that a causal relationship between a fusion at L5-S1 and a predisposition (due to the presence of a lumbar fusion) to disc herniation of T7-8 with lifting/twisting is unjustified.

The Board finds this to be highly probative evidence against a finding that the Veteran's thoracic spine disability caused his lumbar spine disability.  This is because the examiner provided a logical and compelling rationale for the negative opinion - i.e., that there is no medical documentation that suggests such an injury and that a neurosurgeon and orthopedic surgeon both were of the opinion that his lumbar spine disability did not predispose him to a disc herniation of the thoracic spine that was incurred from lifting/twisting as well as the explanation that the two disabilities were due to specific separate injuries. 

Another preprinted section of the DBQ report form was section seven, which was also labeled as for a medical opinion for aggravation of a nonservice condition by a service connected condition.  The examiner did not fill out that section.

As noted above, the Board denied the appeal in June 2014 and the CAVC vacated the decision pursuant to a JMR of the Parties.  Although the 2012 examiner explained that there was no medical evidence in the claims file to suggest that the Veteran's thoracic and lumbar spine disabilities were related in "any way", the Parties noted that the examiner had not filled out section 7 of the preprinted examination report.  What this has to do with the overall probative value of the medical opinion is deeply uncertain.  The critical question in evaluating any medical opinion is the opinion's probative value, either for or against the Veteran's claim. 

The Parties ultimately concluded that the above opinion was inadequate and did not comply with the Board's earlier Remand request to the extent that the Board had requested an opinion that addressed whether the service connected lumbar spine disability aggravated the non-service connected thoracic spine disability, despite the clear finding that the not problems were not related in "any way".

The Court has provided guidance with regard to cases involving a JMR, as follows: 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015). 

The Veteran was represented by an attorney before the Court, therefore pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.

Based on the JMR, the Board again remanded the claim in May 2015 for another examination and opinion directed to whether the service-connected lumbar spine disability aggravated the nonservice-connected thoracic spine disability.  

Following the May 2015 Board Remand, VA again provided an examination of the Veteran's thoracic spine in July 2015.  The examiner, who was a different examiner than the one who previously examined the Veteran, filled out a different DBQ form, this one specifically for a medical opinion (there was no section five or section seven in that form, with regard to a medical opinion, a totally extraneous issue in any event)  The examiner restated the opinion request of the Board and directly addressed that request.  The examiner indicated that he had reviewed the Veteran's claims file and had performed an in-person examination of the Veteran.  The examiner provided an accurate relevant medical history.  He noted that the Veteran fell while performing maintenance on an aircraft in 1979, was found to have spondylolisthesis of L5-S1 in 1980, underwent a lumbosacral fusion that year, and was discharged form active service the following year.  The examiner also recounted that in August 1996 the Veteran suffered an acute lifting/twisting injury to the mid thoracic spine, was found to have a herniated disc at T7-8, and underwent a thoracic discectomy and fusion in August 1997.  

After examining the Veteran, the examiner provided a medical opinion that it is less likely than not that the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  The examiner provided the following rationale to support, the opinion:

The thoracic spine injury with requirement for discectomy and fusion resulted from a specific and discrete lifting/twisting injury in 8/96, some 16 years after his lumbar spine injury.  There is no medical evidence that the lumbar spine injury with resultant fusion EITHER caused OR aggravated the much later thoracic injury.  The VA examiner in 8/12 discussed this case (asking the question of causation) with both a Neurosurgeon and an Orthopedic surgeon here at VAMC SLC and concluded that it was less likely than not that the lumbar injury was the CAUSE of the thoracic injury.  I would go farther and state that there is no evidence that the lumbar injury aggravated the thoracic injury.  The separation in time, the mechanisms of injury, and the differences in anatomic location all argue strongly against any such connection.  

The Board finds this opinion to be highly probative evidence against a finding that the Veteran's service-connected lumbar spine disability aggravated or caused his thoracic spine disability.  This is because the examiner provided a logical and highly compelling rationale to support his opinion that the Board cannot discount.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Here, the Board emphasizes that the examiner did indeed address the Board's aggravation question and provided a responsive opinion.  It is also noted that he completed, in full, a different DBQ for the actual examination report.  There is no section of the medical opinion DBQ, or for that matter, the examination DBQ, that the examiner did not complete (again, a nearly wholly irrelevant issue with regarding to the overall probative value of the opinion, as filling out all parts of a form does not improve, or lessen, the value of medical opinion evidence - the Board is looking for compelling rational, providing reasons and bases for the opinion, not officious form-filling proficiency). 

The Board has considered the Veteran's opinion and testimony regarding whether his service-connected lumbar spine disability caused or aggravated his thoracic spine disability.  For example, in a September 2007 statement, the Veteran reported that his attending physician stated that the thoracic disk rupture could have been due to altered spinal mechanics form the military.  During the October 2010 hearing, the Veteran testified that the surgeons who provided services with regard to his thoracic spine disability informed him that the lumbar spine disability had more than likely caused the thoracic disc rupture.  

Of record is an August 2009 letter addressed to a physician and signed by the Veteran.  In the letter, the Veteran stated that in 1996-97, two other physicians, one referred to as the addressee's friend, had stated that there was a high probability that his thoracic disk problem was due to altered spinal mechanics from his lumbar surgery.  The Veteran asked that the addressee comment on the subject.  There is no evidence from the addressee commenting on the subject.  Nor do the 1996-97 records of the identified physicians include any comment linking the Veteran's thoracic spine disability to his lumbar spine disability either as to aggravation or causation.  

Although there are numerous records of treatment of the Veteran's thoracic spine, the physicians only include in his medical history that he had the lumbar spine surgery.  The records do not include an opinion indicating that his lumbar spine disability caused or aggravated his thoracic spine disability.  

The Veteran's recollection that he was told by physicians that his thoracic spine disability is related to his lumbar spine disability is afforded very little weight.  

In general, a lay (non-expert) claimant is competent to provide statements of observable symptoms and when he experienced the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the CAVC has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

The Veteran is competent to report what a physician told him.  However, the probative value of the Veteran's report of what physicians told in in 1996-97 has little probative weight in this case.  His reports come years after what he seeks to report.  Given this time delay, it is reasonable to find that the passage of time may have affected the Veteran's recollection and the accuracy of his recollection is therefore somewhat questionable.  Moreover, the context of any comments by his physicians is missing; i.e., whether any comment that the Veteran does remember was made with any degree of probability rather than pure speculation and remote possibility.  What also must be considered is the lack of any attribution of his thoracic spine disability to his lumbar spine disability in the treatment records, even though the treatment records document a history of the lumbar spine disability.  For these reasons, the Board finds the Veteran's recollection of what he was told to be outweighed by the VA medical opinion evidence already discussed.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

As to the Veteran's own opinion that his lumbar spine disability caused or aggravated his thoracic spine disability, the Board finds it to not be competent evidence.  Whether an injury and treatment for the injury of one part of the spine causes one to injure another part of the spine or aggravates the second spinal disability is not something that can be determined by observation with the five senses alone.  Furthermore, given the time frames, it is not a simple question the answer to which lies within the realm of knowledge of a layperson.  As the Veteran has not demonstrated that he has expertise in medical matters, his opinion with regard to this complex medical question is not competent evidence.  

In summary, the preponderance of evidence shows that the Veteran's thoracic spine disability was not caused or aggravated by his service-connected lumbar spine disability and was not incurred during active service.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (201).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

VA provided examinations and/or obtained medical opinions with regard to his thoracic spine disability claim in October 2006, January 2010, August 2012 and July 2015.  Taken together, the examinations and opinions are adequate.  In this regard, the January 2010 examination is adequate as to in-service incurrence, the August 2012 examination is adequate as to secondary causation and the July 2015 examination is adequate as to secondary aggravation, and, for that matter, with regard to secondary causation.  The negative opinions are consistent with the service and post-service medical evidence of record.  Further delays in the full adjudication of this case will not benefit the Veteran. 

There has been compliance with the Board's May 2015 and July 2012 Remands as VA has afforded the Veteran adequate examinations and obtained adequate opinions as to all directives in the Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for T7-8 discectomy and fusion, to include as secondary to service-connected L5-S1 spondylolisthesis with fusion, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


